The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to Applicants 01/27/2022 amendment(s) /response(s) in the Application 16/893,183, Suryanarayana et al. for “LOCAL REPAIR FOR UNDERLAY FAILURE USING PREFIX INDEPENDENT CONVERGENCE”, which was filed on 06/04/2020.  The amendment/response has been entered.


Claim Interpretation
In claims 19-20, the limitation “compute node comprising processing circuitry configured to execute:” does not invoke interpretation under 35 USC 112(f): MPEP 2181 section I defines the 3-prong analysis for determining whether a claim limitation invokes interpretation under 35 USC 112(f):
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
MPEP 2181 also recites: “35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, paragraph 6 will not apply if persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function (e.g., "filters," "brakes," "clamp," "screwdriver," and "locks")”; “the term is not required to denote a specific structure or a precise physical structure to avoid the application of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, paragraph 6. See Watts, 232 F.3d at 880, 56 USPQ2d at 1838; Inventio AG v. Thyssenkrupp Elevator Americas Corp., 649 F.3d 1350, 99 USPQ2d 1112 (Fed. Cir. 2011) (holding that the claim terms "modernizing device" and "computing unit" when read in light of the specification connoted sufficient, definite structure to one of skill in the art to preclude application of 35 U.S.C. 112, sixth paragraph)”.
In the supporting specification of the instant application, paragraphs 38, 107 and 203 (Fig. 1 and Figs. 5A-5B), describe the compute node 26 as a server. In light of these portions of the supporting specification, persons of ordinary skill in the art reading the specification would understand the term compute node to have a sufficiently definite meaning as the name for a structure such as a server comprising processing circuitry that performs the claimed functions. This term is not a nonce word, and does have sufficiently definite meaning as a server that performs the claimed functions. Therefore, the corresponding limitation does not invoke interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Section 101 Eligibility Analysis
Independent claim 10 currently recites “A computer-readable storage storing instructions...”. Typically, the present claim would be rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the term “tangible” encompasses transitory forms of signal transmission.
However in the supporting specification, paragraph 205 states “The term ‘computer-readable storage media’ refers to physical storage media, and not signals, carrier waves, or other transient media.”  Since the supporting specification has expressly excluded propagating signals and transmission media from the definition of “computer-readable storage media”, and the claims are interpreted in light of the specification, therefore the present claim is eligible under 35 U.S.C. 101.

Response to Amendment
Per the 01/27/2022 Amendment:  
Claims 10-11, 13, 16 and 19-20 are amended. 
Claims 1-20 are pending.

In view of the above Section 101 eligibility analysis, the supporting specification (paragraph 205) explicitly excludes transitory forms of signal transmission. Therefore, the rejection of claim 10 under 35 U.S.C. 101 has been withdrawn.

The Section 112(b) rejection (as indication in the 10/27/21 Non-Final Rejection, pages 6-7) with respect to claims 19-20 are withdrawn because, as described above,  paragraphs 38, 107 and 203 (Fig. 1 and Figs. 5A-5B), describe the compute node 26 as a server. Therefore, the Section 112(b) rejection has been withdrawn.   


Reasons for Allowance
Claims 1-20 are allowed; the following is an examiner’s statement of reasons for allowance:
A detailed search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims. The closest prior art found is as follows:
With respect to independent claim 1, SURYANARAYANA et al. (US10,200,274B1) teaches A method comprising: storing, by a virtual router agent of a compute node managed by a Software Defined Networking (SDN) controller, a forwarding information data structure (SURYANARAYANA, Fig. 6, steps 250, 252, Col. 22, lines 49-66, Col. 23, lines 1-21, teach a virtual router agent managed by a SDN controller for storing virtual routes to data structure (i.e. forwarding information data structure).) 
SURYANARAYANA does not describe with a shared liveness vector that is orthogonal to the forwarding path to indicate a liveness state of a plurality of overlay network tunnel endpoint next hops, wherein the shared liveness vector is shared by each of a plurality of members for a plurality of composite next hops that share a common list of the plurality of overlay network tunnel endpoint next hops; and in response to determining, by the virtual router agent, that the orthogonal liveness vector indicates that each of the plurality of overlay network tunnel endpoint next hops are reachable, distributing network traffic to one or more of the plurality of overlay network tunnel endpoint next hops. 
AGRAWAL et al. (US10237206B1) in the same field of endeavor teaches with a shared liveness vector that is orthogonal to the forwarding path to indicate a liveness state of a plurality of overlay network tunnel endpoint next hops, (AGRAWAL, Fig. 2, step 220, Fig. 3A, Col. 7, lines 42-66,  teach status of configured links between forwarding element and next hops via liveness vectors.) distributing network traffic to one or more of the plurality of overlay network tunnel endpoint next hops. (AGRAWAL, Fig. 14, step 1450, Col. 22, lines 1-19,  teach distributing the traffic via forwarding multicast packets through egress ports to destination endpoints.)

However, SURYANARAYANA in view of AGRAWAL does not describe wherein the shared liveness vector is shared by each of a plurality of members for a plurality of composite next hops that share a common list of the plurality of overlay network tunnel endpoint next hops; and in response to determining, by the virtual router agent, that the orthogonal liveness vector indicates that each of the plurality of overlay network tunnel endpoint next hops are reachable, 

Additionally, Lizawa et al. (US20150256407A1) is directed to generating a topology in a second layer different from a first layer based on an operation policy for the network and paths in the first layer of the network (Abstract). For example, Fig. 17, paragraphs 113-116, teach generating an upper layer topology (step S02) based on an operational policy (step S01).

However, none of these references, taken alone or in any reasonable combination, teach the features of: “wherein the shared liveness vector is shared by each of a plurality of members for a plurality of composite next hops that share a common list of the plurality of overlay network tunnel endpoint next hops; and in response to determining, by the virtual router agent, that the orthogonal liveness vector indicates that each of the plurality of overlay network tunnel endpoint next hops are reachable,”  as recited in claim 1 and similarly recited in independent claims 10 and 19. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on M-F, 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/WALLI Z BUTT/Examiner, Art Unit 2412